In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS

*********************
SAMUEL HUSSEY,           *                           No. 14-56V
                         *                           Special Master Moran
             Petitioner, *
                         *                           Filed: March 12, 2015
v.                       *
                         *
SECRETARY OF HEALTH      *                           Stipulation; influenza and Hepatitis B
AND HUMAN SERVICES,      *                           (“Hep B”) vaccines; Guillain-Barré
                         *                           (“GBS”).
             Respondent. *
*********************

Amber D. Wilson, Maglio, Christopher & Toale, Washington, DC, for Petitioner;
Alexis Babcock, United States Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On March 11, 2015, respondent filed a joint stipulation concerning the
petition for compensation filed by Samuel Hussey on January 24, 2014. In his
petition, Mr. Hussey alleged that the influenza and Hepatitis B (“Hep B”) vaccines,
which are contained in the Vaccine Injury Table (the “Table”), 42 C.F.R.
§100.3(a), and which he received the influenza vaccination on February 21, 2012
and received Hep B vaccinations on March 10, 2012, April 7, 2012, and May 5,
2012, caused him to suffer from Guillain-Barré Syndrome (“GBS”). Petitioner
alleges that he suffered from Guillain-Barré Syndrome (“GBS”) which was
caused-in-fact by his influenza vaccination. In the alternative, petitioner alleged
that his Hep B vaccinations either alone or in combination with his influenza
vaccination, caused his GBS. Petitioner further alleges that he experienced the
residual effects of this injury for more than six months. Petitioner represents that
there has been no prior award or settlement of a civil action for damages as a result
of his GBS.




       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
       Respondent denies that petitioner’s GBS was caused-in-fact by his influenza
vaccination and/or his Hep B vaccinations, and denies that the vaccines caused any
other injury or his current condition.

      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

      A. A lump sum of $30,077.17, representing compensation for satisfaction
         of the State of Hawaii Medicaid lien, payable jointly to petitioner; and

                                   Department of Human Services
                                       Med-QUEST Division
                                   1001 Kamokila Blvd., Suite 317
                                       Kapolei, Hawaii 96707
                                         Attn: Gary Ojiri

           Petitioner agrees to endorse this payment to the Hawaii Department
           of Human Services; and

       B. A lump sum of $95,000.00 in the form of a check payable to
          petitioner, Samuel Hussey. This amount represents compensation
          for all remaining damages that would be available under 42 U.S.C. §
          300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 14-56V according to this decision
and the attached stipulation.2

     Any questions may be directed to my law clerk, Christina Gervasi, at (202)
357-6360.

       IT IS SO ORDERED.

                                                     s/ Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master

       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2
Case 1:14-vv-00056-UNJ Document 35 Filed 03/11/15 Page 1 of 6
Case 1:14-vv-00056-UNJ Document 35 Filed 03/11/15 Page 2 of 6
Case 1:14-vv-00056-UNJ Document 35 Filed 03/11/15 Page 3 of 6
Case 1:14-vv-00056-UNJ Document 35 Filed 03/11/15 Page 4 of 6
Case 1:14-vv-00056-UNJ Document 35 Filed 03/11/15 Page 5 of 6
Case 1:14-vv-00056-UNJ Document 35 Filed 03/11/15 Page 6 of 6